NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT

ROBERT KIMBALL INSURANCE                        )
COMPANY,                                        )
                                                )
               Petitioner,                      )
                                                )
v.                                              )           Case No. 2D19-390
                                                )
SUNZ INSURANCE COMPANY,                         )
                                                )
               Respondent.                      )
                                                )

Opinion filed August 28, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Manatee County;
Edward Nicholas, Judge.

Michael Krouse of Krouse Law Firm,
Lakewood Ranch, for Petitioner.

Katherine E. Giddings of Akerman, LLP,
Tallahassee; Jason L. Margolin of
Akerman, LLP, Tampa; Jason S. Oletsky
of Akerman, LLP, Fort Lauderdale,
for Respondent.


PER CURIAM.

               We treat the petition for writ of certiorari challenging the trial court's

subject matter jurisdiction as a petition for writ of prohibition, see Mandico v. Taos

Constr., Inc., 605 So. 2d 850, 853 (Fla. 1992), and deny it accordingly.



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.